DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 12/15/20.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshida et al., US 5585204.
As to Claim 1:
	Oshida discloses a battery module (Fig. 5) comprising: 
a module housing (12, 26, 30, 36) including a first plate (26, 30) in which one side is open, a second plate (36) coupled with the first plate to form an internal space (Fig. 5), and a partition member (28) disposed across the internal space to couple the first plate (26, 30) with the second plate (36); and 
a battery cell stack (32) disposed in the internal space, in which a plurality of battery cells are stacked (Fig. 5).
As to Claim 2:
	Oshida discloses the first plate (26, 30) comprises a lower plate (26) supporting a lower portion of the battery cell stack (32), and side plates (30, Fig. 5 below) extending from both sides of the lower plate to support side surfaces of the battery cell stack.  
As to Claim 3:
	Oshida discloses the module housing (12, 26, 30, 36) is further provided with a cover plate (Fig. 5, side cover plate of 30 is integrated) covering a side surface of the internal space formed by the first plate (26, 30) and the second plate (36), and the partition member (28) is coupled to the cover plate (Fig. 5, side cover plate of 30 is integrated).  
As to Claim 5:
	Oshida discloses the partition member (28) is provided with a plurality of partition members disposed to be spaced apart from each other (see Fig. 7).  

    PNG
    media_image1.png
    493
    771
    media_image1.png
    Greyscale

As to Claim 6:
	Oshida discloses a lower cooling member (22c) disposed on a lower surface of the first plate (26) to cool the module housing, wherein the first plate (26) is provided with lower surface protrusion portions (205a, 205c, Fig. 24, Fig. 25) disposed on both ends thereof to protrude downwardly, a height which the lower surface protrusion portions protrude from the lower surface of the first plate is equal to a height which the lower cooling member (205b) protrudes from the lower surface of the first plate (26).  

    PNG
    media_image2.png
    1342
    935
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oshida et al., US 5585204, as applied to Claim 2 above, and further in view of WO 2011023515 (WO’515).
	Oshida discloses the partition member (28) is formed with the first plate (26) or the second plate (36), but Oshida does not teach that the partition member are integrated with the first or second plate.
	However, the fact that the partition member is made integral with the first or second plate instead of several parts rigidly secured together such as that of Oshida would be obvious as it would be merely a matter of obvious engineering choice.
	Furthermore, WO’515 also discloses an energy storage device having a frame with a divider 630 in between the stack of battery stack (see Fig. 9) similar to that of Oshida.  Oshida further discloses that the divider 630 is integrated with the second plate as shown in Figure 6 (page 7).
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an integrated divider to the second or first plate as taught by WO’515 as to form an integral piece and facilitate the assembly process.
Claims 7-10, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oshida et al., US 5585204, as applied to Claim 6 above, and further in view of WO 2016197797 (WO’797).
As to Claim 7:
	Oshida discloses a lower cooling member (22c) disposed on a lower surface of the first plate (26) to cool the module housing, wherein the first plate (26) is provided with lower surface protrusion portions (205a, 205c, Fig. 24, Fig. 25) disposed on both ends thereof to protrude downwardly, a height which the lower surface protrusion portions protrude from the lower surface of the first plate is equal to a height which the lower cooling member (205b) protrudes from the lower surface of the first plate (26), but does not further disclose a second side of protrusion.
	However, since the claimed is reciting the same cooling member but just on the other side of the battery module and Oshida has already the claimed cooling member on one side of its battery module, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to duplicate the parts as to further cool the battery module.  The duplication of the cooling member does not have a patentable significance other than the obvious feature of further cooling down the battery module and such feature would not produce unexpected result.
	Furthermore, WO’797 also discloses a battery module 100 having a cooling structure 31 with a heat transfer medium 32 covering the bottom of the batteries 2 as shown in Figure 3 similar to that of Oshida.  WO’797 further discloses that the structure have symmetric cooling structure on the top and bottom of the battery module as to further improve heat dissipation and help cool the battery module more efficiently (page 4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a cooling structure of Oshida on the top and bottom side of its battery module as taught by WO’797 as to improve heat dissipation and help cool the battery module more efficiently (page 4).
As to Claim 8:
	Oshida discloses a bonding portion (Fig. 24, 25) on the side plates (200, 202, 204) and the bonding portion is near the second plate; and a side protrusion portion (200, 202, 204) formed in a portion of a circumference of the bonding portion (Fig. 24, 25, Col. 10, lines 44-54).  
	However, Oshida does not disclose the bonding portion bonding the side plates to the bonding portion.
	WO’797 further discloses a seal 13 uniting the top heating module 14 to the housing 11 as shown in Figure 3 (Pg, 2, 4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to bond/seal the top plate to the body of the battery module as taught by WO’797 as to integrate different components of the battery module together and increase the stability of the battery module (pg 4).
As to Claim 9:
	Oshida discloses the side protrusion portion (200, 202, 204, Fig. 24, 25) is formed on each of the second plate (36) and the side plates (30, Fig. 5).  
As to Claim 10:
	Oshida discloses that the side protrusion portion  (200, 202, 204, Fig. 24, 25) is formed to have a height greater than or equal to a height of the bonding portion (as shown in Figure 24, 25 that the protrusions are clearly taller/higher than any welding or bonding, which is closed to the joint between the side plate and the base of the protrusions).
As to Claims 13-14:
	Oshida discloses does not disclose a heat transfer member coupling the battery cell stack and the module housing.
	WO’797 also discloses a heat transfer medium 32 on top and bottom of the battery cell (Fig. 3).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heat transfer medium on the top and bottom of the battery cells of Oshida as to facilitate the heat transfer and further aid the cooling of the battery module of Oshida.
As to Claim 18:
	Oshida discloses the lower cooling member (202) comprises a contact portion (205b, see protrusion inward) in contact with the lower surface and a flow path portion spaced apart from the upper surface or the lower surface to form a cooling flow path 113a, 113b, Fig. 21) through which a coolant (air) flows.   
    PNG
    media_image3.png
    451
    715
    media_image3.png
    Greyscale

As to Claim 19:
	Oshida does not disclose a buffer pad.
	WO’797 discloses a heat conduction medium 32 that is disposed in between the battery cell stack and the divider member as shown in Figure 3.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heat transfer medium on the top and bottom of the battery cells of Oshida as to facilitate the heat transfer and further aid the cooling of the battery module of Oshida.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oshida et al., US 5585204, as applied to Claim 6 above, and further in view of KR 1020160028951 (hereinafter, KR’951).
As to Claim 11:
	Oshida discloses the side plates (30) coupled with a second plate (36, Fig. 5) include a step portion (36) in which a step is formed inwardly of a portion coupled to the second plate (36), but Oshida does not disclose a step portion in the side plate and a step receiving portion.
	In the same field of endeavor, KR’951 also discloses a battery module comprising a top portion 200 and a bottom portion 100 that are bonded/attached to each other (Fig. 9-14) similar to that of Oshida.  KR’951 further discloses that the portions can be connected together as to form a receiving portion and a step portion, which can improve the appearance of the battery module (pg. 12).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the receiving portion and step portions to the top and bottom portions of Oshida as taught by KR’951 as to improve the appearance of the battery module at the bonded site (pg. 12).
As to Claim 12:
	Oshida discloses the side plates (30) coupled with a second plate (36, Fig. 5) include a step portion (36) in which a step is formed inwardly of a portion coupled to the second plate (36), but Oshida does not disclose a sealing member disposed in the step portion in the side plate and a step receiving portion.
	KR’951 discloses a sealing/welding/bonded area in the step portion and the step receiving portion (Fig. 9-14).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a sealing/welding/bonded area in the step portion and the step receiving portion (Fig. 9-14) as taught by KR’951 to the battery module of Oshida as to increase the stability of the battery module and also improve the appearance of the battery module (KR’951: pg. 12).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oshida et al., US 5585204 in view of WO 2016197797 (WO’797), as applied to Claim 14 above, and further in view of WO 2016197797 (WO’797).
Oshida does not disclose a pouch type battery with a sealing folded portion and the heat transfer member not disposed on the sealing portion of the pouch battery.
In the same field of endeavor, CN’481 also discloses battery module having plurality of battery cells inside a heat sink as to aid cooling the batteries (Fig. 3, Abstract) similar to that of Oshida.  CN’481 further discloses that the batteries can be pouch type batteries with sealing part on top with adhesive where the heat transfer sleeve (Fig. 5-6) are disposed away from the folded portion as to improve heat discharge performance and cooling of the batteries (page 3-4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the pouch type batteries with sealing part on top with adhesive and further having the heat transfer portion away from the sealing part as taught by CN’481 to the battery module of Oshida as to improve heat discharge performance and cooling of the batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723